Citation Nr: 0023132	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychiatric disability rated as an anxiety disorder in excess 
of 30 percent prior to April 15, 1999, and rated as anxiety 
reaction with post-traumatic stress disorder (PTSD) in excess 
of 50 percent on and after April 15, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel




INTRODUCTION

The veteran had active service from October 1965 to February 
1967.

The current appeal arose from a September 1995 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to an 
evaluation in excess of 30 percent for anxiety reaction, and 
an evaluation in excess of 20 percent for postoperative 
residuals of an ileo-transverse colostomy.  Jurisdiction of 
the veteran's claim was subsequently assumed by the RO in 
Phoenix, Arizona.

In August 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of ileo-transverse colostomy, and 
remanded the claim of entitlement to an evaluation in excess 
of 30 percent for anxiety reaction to the RO for further 
development and adjudicative action.

Due to the veteran's relocation, the RO in Los Angeles, 
California, assumed jurisdiction of his claim, and affirmed 
the previous denial of entitlement to an evaluation in excess 
of 30 percent for anxiety reaction in April 1999.

In January 2000 the RO granted entitlement to service 
connection for PTSD which was associated with the service-
connected anxiety reaction with assignment of an increased 
evaluation of 50 percent effective April 15, 1999.

In March 2000 the RO denied entitlement to an effective date, 
prior to April 15, 1999, for a grant of an increased 
evaluation of 50 percent for his service-connected 
psychiatric disability.  The veteran did not appeal this 
determination.

The case has been returned to the Board for further appellate 
review.





The local representative at the RO and the representative at 
the Board have included the issue of entitlement to an 
evaluation in excess of 20 percent for the service-connected 
postoperative residuals of ileo-transverse colostomy in their 
statements on behalf of the veteran.  The Board already 
considered and denied that claim in its August 1997 decision.  
That decision is final in the absence of a timely appeal, or 
an allegation of clear and unmistakable error; however, the 
veteran is free to reopen his claim of entitlement to 
increased compensation benefits for his service-connected 
gastrointestinal disability at any time.

The appellant has additional claims in process including 
service connection for a number of disorders and entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability.  The RO has indicated in 
correspondence to the veteran that his additional claims are 
in a state of development.  The additional claims are 
otherwise not part of the current appeal, and the Board has 
construed the issue for appellate review as limited to the 
issue reported on the title page.


FINDINGS OF FACT

1.  The veteran's psychiatric disability was productive of 
not more than definite social and industrial impairment prior 
to February 23, 1999.

2.  On and after February 23, 1999, clinical manifestations 
of the veteran's psychiatric disability are reflective of not 
more than severe social and industrial impairment.

3.  On and after February 23, 1999, clinical manifestation of 
the veteran's psychiatric disability have not been reflective 
of total disablement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder with PTSD prior to February 23, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400-9411 (effective 
prior to November 7, 1996);  38 C.F.R. § 4.130; Diagnostic 
Code 9400-9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).

2.  The criteria for an increased evaluation of 70 percent 
for anxiety disorder with PTSD effective February 23, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400-9411 (effective prior to November 
7, 1996);  38 C.F.R. § 4.130, Diagnostic Code 9400-9411; 61 
Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On April 28, 1995, the veteran, through his representative, 
submitted a claim of entitlement to increased compensation 
benefits pertinently for his service-connected psychiatric 
disability.  In an additional statement signed in April 1995, 
but not received until May 1995, the veteran contended that 
his anxiety had worsened.  He stated that he could not 
function at work or at home.  Also, he said that he was 
experiencing trouble sleeping.

Some VA medical records from the 1980's and 1990's were 
obtained by the RO.  In April 1995, it was declared that the 
appellant had anxiety and undue stress.

In July 1995, the appellant was scheduled for a VA 
psychiatric examination.  At the examination, he tied his 
mental health to his "longstanding GI problems."  

It was reported then that the appellant was working full-time 
as the head of a personnel management company, teaching some 
night classes, and involved in several small businesses.

The appellant, on mental status evaluation in July 1995, 
became tearful when discussing his physical health.  He 
related that his mood was one of demoralization, frustration, 
and sadness.  The appellant admitted to a history of 
recurrent vague suicidal ideation.  The July 1995 diagnoses 
were dysthymic disorder with anxiety features and an anti-
social personality disorder.  His Global Assessment of 
Functioning (GAF) score was "in the 60 range."

In a November 1995 statement, the appellant alleged 
"considerable" industrial impairment as the result of his 
anxiety disorder.  He referred to an inability to establish 
and maintain relationships at work, and advanced that he had 
been fired three times in part because of his anxiety 
reaction.  Lastly, the appellant maintained that he was only 
getting by due to his medications.

VA medical records from April 1995 to January 1996 do not 
reveal any treatment for the appellant's anxiety disorder.

The appellant, in a February 1996 statement, indicated that 
he might have to leave work soon due to stress, and brought 
up the fact that he had missed a considerable amount of work.  
He remarked that he had lost his wife and that he does not 
get on with his two children.  Basically, it was his position 
that he could not maintain relationships.  Finally, the 
appellant claimed that he was soon going to have a nervous 
breakdown and commented that he was even contemplating 
suicide.

The appellant said that he was still working, but didn't feel 
that he could hold on for much longer, in April 1996.

Two private physician statements from December 1996 were 
entered into evidence.

In the first, it was advised that due to his health, the 
appellant should remain off work for a period of three 
months.  Certain conditions were cited as the basis for such 
medical judgment.  However, an anxiety disorder was not among 
them.

It was likewise the case in the second physician statement 
that the appellant's anxiety disorder was not specifically 
referenced.  Rather, the second physician wrote that ". . . 
due to illness [the appellant] has been put on total 
disability and [is] to remain off work effective 
immediately."

The appellant related in December 1996 that he was losing his 
job effective January 1997; the reasons therefor were not 
evident.  He urged that he would not be able to work again.  
The appellant talked about depression in this statement.

The appellant, in January 1997, was given another VA 
examination.  He voiced a number of complaints at that time.  
Nothing particularly concerning anxiety was enumerated in the 
VA examination report, though some related symptomatology 
such as problems with concentration and irritability were 
reported.  The Board observes that the appellant labeled his 
relationship with his mother as "wonderful," and said that 
he enjoyed a "very good" relationship with his two 
children.

Mental status evaluation in January 1997 found the 
appellant's mood to be "mildly depressed" and his range of 
affect "somewhat restricted."  The diagnosis was anxiety 
disorder, not otherwise specified.  There was no Axis II 
diagnosis.  As for a GAF score, it was believed to be around 
50; that included the present time as well as for the past 
year.

The appellant's claim initially reached the Board in August 
1997.  The Board, as shown above, remanded the current 
anxiety disorder claim for evidentiary development and 
readjudication at that juncture.

In August 1997, the appellant reported that he had been out 
of work since December 1996.  The statement did not make 
clear the role that his service-connected anxiety disorder 
was responsible.

Secured by the RO were VA medical records from April 1995 to 
October 1997.

It was recorded in August 1996 that the appellant was 
continuing to take medication for his anxiety disorder.  
There is a notation from January 1997 that his general 
condition had worsened.

The appellant, in an October 1997 statement, complained of 
recurrent nightmares.  He imparted that he had, again, lost 
his job and that as the consequence, he could not afford 
therapy.  Also cited were an inability to interact with 
others, loss of temper, crying, and being isolated, inter 
alia.

In an undated statement at about this time, the appellant 
related depression and an inability to sleep.

The appellant again spoke of his disabilities in general in 
June 1997.  He asserted then that he was suffering from a 
"severe" anxiety reaction.

A March 1998 statement from a private physician shows that 
the appellant's medication impaired his ability to think, and 
that he was anxious and depressed.

The appellant, in April 1998, contended that he was "very 
anxious and depressed."  Later that same month, he claimed a 
sleeping disorder.

The appellant was afforded a VA psychiatric examination on 
February 23, 1999.  He reported then no current psychiatric 
treatment.  He disclosed that at present his main problem was 
"anxiety that's never controlled."  For instance, he 
related tight muscles at different times and points.  The 
appellant noted that he takes medication for anxiety - 
Neurontin and Valium.

A mental status evaluation was held.  It was found, inter 
alia, that the appellant was only able to maintain 
"minimal" basic activities of daily living.  

Concerning anxiety, the appellant recounted "feeling anxious 
at all points in time," though specifics could not be 
obtained by the VA examiner.  He spoke of sleep impairment.

Diagnoses in February 1999 consisted of anxiety disorder, not 
otherwise specified.  Axis II and Axis III diagnoses were 
deferred.  The appellant's current GAF score was rated as 60.  
For over the past year, it was believed that he manifested a 
GAF score of 70.

In the assessment section of the examination report, it was 
noted, "It does appear that this patient has an anxiety 
disorder."  The causation of the appellant's disorder could 
not quite be determined according to the specialist.  It was 
thought that the appellant's medication was benefiting him.  
The February 1999 VA examiner was additionally of the opinion 
that other psychiatric disorders were present.  However, she 
could not pinpoint such disorders with just one consultation.

The February 1999 specialist responded to particular 
questions put to her by the RO.  Regarding the appellant's 
ability to maintain effective or favorable work and social 
relationships, he denied "having significant problems with 
social relationships or work situations . . . ."  In fact, 
he apparently stated that "his anxiety reaction [does not] 
in anyway [sic] impact[] his social relations or his ability 
to work."

As to the severity of the appellant's symptomatology, the 
specialist concluded, "Apparently, he has been able to 
function in a stressful situation, productively and 
efficiently."  As far as the disorder's interfering with his 
regular work, it was recorded, "It appears that [his bowel 
incontinence] is more of a medical problem, rather than a 
psychoneurotic symptom, which impairs his ability to work."  
Further, according to the examiner, the appellant "did not 
describe any difficulty he had at his work site with not 
being able to perform his duties[]" as the result of his 
psychoneurotic symptomatology.  The appellant, in contrast to 
his early statements and protestations, indicated that "he 
was working in a high corporate position until very 
recently."


In response to the question of the impact of the appellant's 
anxiety disorder on his ability to secure and retain gainful 
employment, the February 1999 VA examiner opined, "I believe 
that it is most likely that if he were either forced or 
encouraged to participate in gainful employment that his 
anxiety would increase."  The physician spoke as well, "It 
does appear that at this time, the patient feels overwhelmed 
by his medical problems, and that he has in a sense given up, 
regarding his ability to be gainfully employed."

Later in her February 1999 examination report, the 
psychiatrist reiterated that trying to force the appellant to 
work "would result in his anxiety becoming significantly 
worse."  And she believed that ". . . this would impair his 
ability to actually obtain and maintain gainful employment."

An MMPI Adult Interpretive System test was also performed in 
February 1999.  All findings were general in nature and not 
specific to the appellant.  Several diagnoses were made 
following such testing.  Axis I diagnoses were rule out 
somatoform disorder, rule out anxiety disorder, and rule out 
adjustment disorder.  Axis II diagnoses were a few as well.  
They were rule out compulsive personality disorder, rule out 
passive aggressive personality disorder, and rule out 
dependent personality disorder.

The record reveals that, prior to the above testing, the 
appellant alleged that he suffered from PTSD symptomatology.  
Additionally, he alleged that he was unable to relax or 
sleep.

VA treatment/evaluation records from early to mid-1999 were 
procured by the RO.  

Such medical records reveal that a March 1999 mental status 
evaluation came up with a GAF score of 50 for the appellant.

A mental status evaluation was conducted on April 15, 1999.  
The veteran reported that following an airplane collision 
while he was being trained as a pilot in service, he had an 
immediate reaction of severe anxiety and outbreak of hives.  
He was hospitalized and treated with multiple medications.  
In recounting the incident, he stated that while he landed 
the plane safely, he subsequently was afraid to go up in the 
plane.  He was taken out of the training program and lost his 
appeal to re-enter it.  Since then he had had anxiety and 
depression.  

The veteran reported that he continued to play the collision 
over and over in his mind.  He was sensitive to loud noises.  
He experienced nightmares of the collision.  He had been 
irritable which cost him his marriage and three jobs.  He 
tended to isolate himself.  He had negative thinking and 
catastrophic thinking, always thinking the worst was going to 
happen.  He was compulsive, having his daughter take her car 
twice for the same things.  He checked locks frequently and 
reset alarms all day.  He had become a neat freak.  His 
behaviors had distanced him from his children.  He had 
chronic muscle tension.  He was hyperactive and could never 
sit still.  He was unable to shut off his mind.  He had never 
been hospitalized for treatment of psychiatric symptoms.  He 
had a history of suicidal ideation in 1968 when he had a 
plan.

The veteran reported he had two children from whom he was 
estranged.  He had a history of being a workaholic.  He last 
worked in December 1996 at which time he had to go on 
disability.  He was a senior vice president of human 
resources at an insurance company.  He had been in that 
position for three years.  He had lost multiple jobs because 
of irritability.  Currently he lived alone.  He stated that 
his whole life was used to work.

On mental status examination he was somewhat defensive.  He 
broke down crying when talking about the collision.  Mood was 
depressed and anxious.  Affect was mildly constricted.  
Thought content was positive for negative thinking and 
ruminations.  There was no suicidal or homicidal ideation.  

The clinical assessments were PTSD and major depression.  The 
stressors were noted to include chronic PTSD following a mid-
air collision, estrangement from family because of PTSD 
symptoms, major health problems, and inability to work.  The 
GAF was 50.

In a May 1999 letter a VA psychiatrist advised that during a 
psychiatric screening on April 15, 1999, she diagnosed the 
veteran with PTSD, currently active, which by the veteran's 
history, was related to trauma suffered while serving in the 
Air Force.  She noted that the veteran stated he had had 
difficulty talking about his symptoms in the past, and hence 
had never shared some of this information with previous 
psychiatrists.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be granted if the disability picture more nearly approximates 
the criteria required for that rating.

The Board notes that the Rating Schedule does not contain 
rating criteria for every disability which may be service-
connected.  In that event, a diagnosed condition is to be 
evaluated by analogy to a closely related disease in which 
the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disorders.  See 61 Fed. Reg. 
52,695-702  (1996) (codified at 38 C.F.R. § 4.130).  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  However, the effective date of 
November 7, 1996, for the revised criteria prevents the 
application prior to November 7, 1996, of those criteria.  In 
other words, prior to November 7, 1996, only the old criteria 
will apply, but from November 7, 1996, to the present the 
veteran is entitled to the application of the criteria more 
favorable to him.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991). 

Pursuant to VAOPGCPREC 3-2000, when a provision of the Rating 
Schedule is amended while a claim for an increased rating 
under that provision is pending, the following analysis 
should be employed: whether the amended version is more 
favorable to the veteran; whether the amended version is less 
favorable to the veteran; or whether the post-amendment 
version is comparable to the pre-amendment version.

The United States Court of Appeals for Veterans Claims 
(Court) has similarly held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).




In the instant case, the RO provided notice to the veteran 
of, and also applied, the revised regulations.  Thus, the 
Board may proceed with a decision on the merits of the 
veteran's claim, with consideration of the previous and 
amended regulations, and do so without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 
393-94 (1993).

The Board specifically finds here, as noted above, that those 
rating criteria applicable to the "old" 38 C.F.R. Part 4, 
Diagnostic Code 9400 are more favorable than the rating 
criteria which control the evaluation of the disorder at 
issue under the "new" Diagnostic Code.  Thus, the "old" 
rating criteria will be applied to the full duration of the 
appellant's current claim.

Under Diagnostic Code 9400-9411, the pre-November 1996 
applicable rating criteria, a 30 percent disability 
evaluation necessitates that the ability to establish or 
maintain effective or favorable relationships with people be 
definitely impaired and that by reason of such psychoneurotic 
symptomatology, the veteran's reliability, flexibility, and 
efficiency levels are so reduced as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93. The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 191).


Under the same Diagnostic Code 9400-9411, a 50 percent 
disability evaluation necessitates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and that by reason of 
such psychoneurotic symptomatology, the veteran's 
reliability, flexibility, and efficiency levels are so 
reduced as to produce considerable industrial impairment. 

Under the same Diagnostic Code 9400-9411, a 70 percent 
disability evaluation necessitates that the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and that psychoneurotic 
symptoms are of such a severity and persistence that the 
ability to obtain or retain employment is severely impaired. 

The 100 percent or total schedular rating under Diagnostic 
Code 9400-9411, pre-November 1996, requires that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.

Again, after November 7, 1996, the appellant's anxiety 
psychiatric disability has been evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400-9411.

Under Diagnostic Code 9400-9411, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).





Under Diagnostic Code 9400-9411, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptomatology as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; motivation and 
mood disturbances; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation under Diagnostic Code 9400-9411 
requires occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, as the result of such 
symptomatology as suicidal ideation; considerable obsessional 
rituals; speech which is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the individual's ability to appropriately function; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.

Finally, for a 100 percent rating under Diagnostic Code 9400-
9411, there must be total occupational and social impairment.  
The contemplated symptomatology consist of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of harming self and/or others; intermittent inability 
to perform daily living activities; disorientation to time or 
place; and various forms of memory loss.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his service-
connected psychiatric disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected psychiatric disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the August 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

In this regard, the veteran was given the opportunity to 
submit additional evidence in support of his claim, 
additional evidence was obtained and associated with the 
claims file, and the veteran was afforded the benefit of a 
contemporaneous comprehensive special psychiatric 
examination.  The Board is unaware of any additional evidence 
which has not already been requested and/or obtained that is 
pertinent to the veteran's claim.  Accordingly, the Board is 
satisfied that VA has fulfilled its duty to assist.

The Board must ascertain whether the veteran's psychiatric 
disability rated as anxiety disorder was productive of a 
level of impairment in excess of 30 percent prior to April 
15, 1999.  The Board must also ascertain whether his 
psychiatric disability rated as anxiety disorder with PTSD 
was productive of a level of impairment in excess of the 50 
percent evaluation assigned effective April 15, 1999.  Of 
course, the Board must keep in mind that only the previous 
criteria for rating psychiatric disorders may be considered 
prior to November 7, 1996, and that both the previous and 
amended criteria may be considered as of November 7, 1996, 
the effective date of their implementation.

In this regard the Board finds that during the period prior 
to April 15, 1999, the veteran's psychiatric disability, then 
rated as anxiety disorder, was productive of disablement 
contemplated in the 30 percent evaluation under either the 
previous or amended criteria.  More specially, the Board 
notes that during the roughly mid-1990's the veteran did not 
receive any treatment for psychiatric symptomatology per se.  
He was gainfully employed at that time, and while he alleged 
that he might soon have to leave work because of his anxiety, 
private medical statements contemporaneous to the mid-1990's 
show that there were other medical reasons unrelated to his 
psychiatric disability accounting for a need to remain absent 
from work for approximately three months.  

It is well to note that when examined by VA in 1995 the 
veteran reported he was employed full time in an important 
management position, teaching night time, and involved 
himself in several small businesses.  His GAF at that time 
was reported in the 60 range.  Additional VA examination in 
1997 shows that while the veteran had not been working since 
the previous December, his anxiety disorder was not reported 
as the cause of absence from the work force.  Moreover, not 
much by way of anxiety was elicited on examination and the 
GAF was reported as 50.  Finally treatment reports 
contemporaneous to this period of time did not address the 
veteran's anxiety.

The Board is of the opinion that during the evaluation period 
prior to April 15, 1999, the appellant's psychiatric 
disability limited to anxiety disorder was productive of not 
more than definite social and industrial impairment with no 
evidence of considerable social and industrial impairment.  
Additionally, effective November 7, 1996 for the purpose of 
applying the revised criteria, the veteran appeared to 
function satisfactorily though he did experience occasional 
decrease in work efficiency with periods of inability to 
perform occupational tasks.  He did on occasion experience 
depression and anxiety; however, treatment reports during 
this period of time are non-revealing as to significant 
exacerbations of anxiety.  

During this period of time prior to April 15, 1999, the 
veteran did not experience flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, etc.  In 
other words, he did not meet the amended criteria for 
assignment of an increased evaluation of 50 percent.  The 
Board is of the opinion that the veteran was properly 
evaluated as not more than 30 percent disabled prior to April 
15, 1999 under either the previous or amended criteria.

The RO granted an increased evaluation of 50 percent 
effective April 15, 1999, at the same time that it granted 
entitlement to service connection for PTSD which was 
associated with the already service-connected anxiety 
disorder.  The Board does not agree with the selected 50 
percent evaluation, nor with the date for increase.  


The Board finds that as of February 23, 1999, the date of a 
VA examination, the veteran was reported to demonstrate 
severe psychiatric impairment.  Just a few months later 
(April 15, 1999), he was diagnosed with PTSD and reported to 
have ongoing increase in his overall psychiatric 
symptomatology, he met the criteria for a 70 percent 
evaluation with application of the previous criteria for 
rating psychiatric disorders prior to November 7, 1996, and 
not under the amended criteria detailed above.

The evidentiary record at this time shows that the veteran 
was identified with PTSD reported to be active.  His anxiety 
was reported to be reliving a traumatic experience in service 
characterized as severe in nature on April 15, 1999.  

The constant reliving of this traumatic incident was reported 
to have cost him his job and marriage.  He was then living by 
himself and was not close to anyone.  His chronic stressors 
were considered to be recollections of a mid-air collision 
from service, estrangement from family because of his 
symptoms, and his perceived inability to work.  

Mental status evaluation on February 23, 1999 shows that the 
appellant was then only able to maintain "minimal" basic 
activities of daily living.  Concerning anxiety, the 
appellant reported "feeling anxious at all points in time."

In response to the RO's question as to the impact of the 
appellant's anxiety disorder on his ability to secure and 
retain gainful employment, the February 1999, a  
VA examiner suggested, "I believe that it is most likely 
that if he were either forced or encouraged to participate in 
gainful employment that his anxiety would increase."  The 
physician offered, "It does appear that at this time, the 
patient feels overwhelmed by his medical problems, and that 
he has in a sense given up, regarding his ability to be 
gainfully employed."  

Later in her February 1999 examination report, the 
psychiatrist reiterated that trying to force the appellant to 
work "would result in his anxiety becoming significantly 
worse."  And she felt that ". . . this would impair his 
ability to actually obtain and maintain gainful employment."  
Such statements comport with a finding or determination of 
severe impairment.

VA treatment/evaluation records from March 1999 - a March 
1999 mental status evaluation - demonstrate a GAF score of 50 
for the appellant.  Lastly, mental status evaluation in April 
1999 resulted in a GAF score of 50 as well. 

Thus, it can fairly be said that, affording him the benefit 
of the doubt, the appellant began to experience severe 
impairment in his life due to his service-connected anxiety 
disorder, and later added PTSD, as of February 23, 1999 at 
the earliest.  

As shown above, for an award of a total or 100 percent 
disability rating pursuant to the "old" Diagnostic Code 
9400-9411, it would have to be shown that the appellant's 
attitudes of all contacts except the most intimate were/are 
so adversely affected as to result in virtual isolation in 
the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The appellant must be 
demonstrably unable to obtain or retain employment.

It cannot be found, based upon the above evidence, that the 
appellant's symptomatology is of such a magnitude so as to 
meet such demanding criteria for a 100 percent disability 
rating under the "old" rating criteria.

The record, for instance, exhibits that the appellant is not 
quite in virtual isolation in the community.  Nor does he 
manifest totally incapacitating psychoneurotic symptomatology 
with almost all daily activities.  There is no fantasy, 
confusion, panic, or explosions of aggressive energy 
resulting in profound retreat from mature behavior.

The appellant, as pointed out above, was afforded a VA 
psychiatric examination on February 23, 1999.  He reported 
then no current psychiatric treatment.  It seems reasonable 
to expect that were the appellant totally impaired at that 
juncture, he would have sought appropriate medical attention.  
It was found, inter alia, that the appellant was only able to 
maintain "minimal" basic activities of daily living - i.e., 
not reaching the level demanded by the "old" Diagnostic 
Code 9400 criteria.  

Concerning anxiety, the appellant related "feeling anxious 
at all points in time."  However, specifics regarding this 
anxiety could not be obtained by the VA examiner.  Again, 
that kind of reporting does not indicate a 100 percent rating 
under the "old" Diagnostic Code 9400 criteria.

Diagnoses in February 1999 consisted of anxiety disorders, 
not otherwise specified.  The appellant's current GAF score 
was 60.  For over the past year, it was believed that he 
manifested a GAF score of 70, or considerably above what 
total incapacitation would dictate.  In the assessment 
section of the examination report, it was observed, "It does 
appear that this patient has an anxiety disorder."  The 
specialist, once again, did not opine that the appellant 
faced total impairment.

The February 1999 specialist, regarding the appellant's 
ability to maintain effective or favorable work and social 
relationships, noted that he denied "having significant 
problems with social relationships or work situations . . . 
."  In fact, according to her, he stated that "his anxiety 
reaction [does not] in anyway [sic] impact[] his social 
relations or his ability to work."

As to the severity of the appellant's symptomatology, the 
specialist in February 1999 concluded, "Apparently, he has 
been able to function in a stressful situation, productively 
and efficiently."  As far as the disorder's interfering with 
his regular work, it was declared, "It appears that [his 
bowel incontinence] is more of a medical problem, rather than 
a psychoneurotic symptom, which impairs his ability to 
work."  

Further, according to the examiner, the appellant "did not 
describe any difficulty he had at his work site with not 
being able to perform his duties[]" due to his 
psychoneurotic symptomatology.  Indeed, the appellant, in 
contrast to his early statements, admitted then that "he was 
working in a high corporate position until very recently."  
Such facts surely do not establish the presence of a 
psychiatric disability which is totally incapacitating or 
impairing.

VA treatment/evaluation from early to mid-1999 were secured 
by the RO.  Such medical records reveal that a March 1999 
mental status evaluation resulted in a GAF score of 50 for 
the appellant.  Again, that it not representative of one who 
is totally incapacitated or impaired.

Finally and likewise, a mental status evaluation in April 
1999 produced a GAF score of 50. 

It consequently cannot be held with the evidence in question 
that the appellant suffers from total impairment in his life 
due to his service-connected anxiety disorder.  His service-
connected psychiatric symptomatology is not consistent with 
total disablement under either the previous or amended 
criteria for rating mental disorders.  In this regard the 
Board notes that he veteran does have control of his mental 
faculties and the record does not show that he is 
demonstrably unable to work in the opinion of any competent 
medical authority.  Total social and occupational disablement 
is not shown by the evidence of record.

The Board stresses again that the appellant here has been 
afforded the benefit of the doubt in deciding his claim.  
Again, where the evidence is in approximate balance, the 
benefit of the doubt doctrine calls for application of the 
higher disability rating. Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

As a final matter, the Board does not find the veteran's 
current disability picture to be so unusual or exceptional in 
nature as to justify referral of his case to the Director or 
Under Secretary for review for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the record has not shown that the veteran's 
service-connected psychiatric disability requires frequent 
inpatient care, nor has it markedly interfered with his 
employment.  The disabling manifestations of his psychiatric 
disability were adequately compensated prior to February 23, 
1999, and continue to be appropriately evaluated at the 
current 70 percent evaluation.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected psychiatric disability prior to February 
23, 1999 is denied.

Entitlement to an increased evaluation of 70 percent for 
service-connected psychiatric disability effective February 
23, 1999 is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

